Citation Nr: 1602487	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Chisholm, Chisholm & Kilpatrick


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1987 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

During the pendency of this appeal, the Veteran provided sworn testimony in support of his appeal during a hearing before a Decision Review Officer in February 2008 and the undersigned Veterans Law Judge in May 2013.  Hearing transcripts have been associated with the file.  

In November 2013, this appeal was previously before the Board.  The Board denied the Veteran's claims to entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In April 2014, prior to a decision on the appeal, the parties agreed to and the Court granted a Joint Motion for Remand (JMR).  The JMR vacated the denial of a TDIU and remanded the claim to the Board for action consistent with the JMR.  

In November 2014, the appeal returned to the Board, the claim for a TDIU was denied.  The Veteran appealed this decision to the Court.  Prior to the Court issuing a decision in the matter, the parties agreed to another JMR to vacate the Board's decision and remand the claim back to the Board for readjudication.  Before the Board issues another decision on this matter, the Board finds additional development necessary.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran argues that TDIU is proven based on a February 2009 VA Vocational Rehabilitation Counseling record asserting that it is infeasible for him to return to gainful employment, there is contrary information of record which needs clarification.   

Throughout the appeal, the Veteran has provided conflicting information regarding his employment status.  In a June 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the Veteran reported being self-employed on a part-time basis since 1994 running a DJ and Karaoke business with his wife.  More recently, the Veteran submitted an affidavit dated August 8, 2015, stating that the business is not his, but rather his wife's and that he assists her 12 hours per week, but does not receive a salary, and is not considered an employee of the company.  However, 2007 and 2008 tax documents provided by the Veteran indicate that the Veteran is the sole proprietor of the business, which suggests that the Veteran has greater involvement in the company than reported.  

As noted in the Board's prior decisions, the Veteran's characterizations of his salary as very minimal ($50 per week) do not accord with the fact that other evidence indicates he owns - either entirely or as a co-owner - a business with his wife and that this business has income.  

In an effort to support the Veteran's contentions, the Board requests that the Veteran submit documentation related to the following: (1) the Veteran's wife is the sole proprietor of the DJ/Karaoke business, and that she does not operate the business as a co-owner with the Veteran, and (2) the Veteran is not an employee of the business.  Any business keeps various accounting records and other business documents, so he should be able to provide this.

The Board also requests that the Veteran submit further documentation as to his income.  He now states the business is not his and he is not an employee, yet the most recent tax information he has submitted is from 2009.  To substantiate his allegations that his status has changed, he should submit his income tax filings (2009 through present), which should include a Form 1040 (U.S. Individual Income Tax Return), a Schedule C (Profit or Loss From Business), Schedule F (Net Profit from Business), and/or Schedule SE (Self-Employment Tax).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he submit information to establish his employment status including tax returns for the years 2009, 2010, 2011, 2012, 2013, 2014, and 2015, as well as any other documentation he has to support the assertion that he is either marginally employed or unemployed.  

2.  Contact the Veteran and ask that he submit documentation showing: (1) his wife is the sole proprietor of the DJ/Karaoke business, and that she does not operate the business as a co-owner with the Veteran, and (2) the Veteran is not an employee of the business.  These can be any documents normally kept in the course of running a business, such as accounting records or other business documents.

3.  After completing the above, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



